Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 7/6/2022 has been entered. Applicant’s amendments to the Drawings and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action dated on 4/6/2022.
Claim Status
	Claims 15-34 are pending.
	Claims 1-14 are canceled by Applicant.
EXAMINER'S AMENDMENT
An examiner’s amendment to correct the typo errors for claims 24 and 26 is authorized by Applicant’s Attorney Nan Z Carr, Reg. No. 59,102 on 7/28/2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 24. (Currently Amended) the method of claim [[24]] 23, further comprising: 
removing the two or more first semiconductor layers form the semiconductor fin; and 
forming a gate structure around the two or more second semiconductor layers.
26. (Currently Amended) The method of claim [[26]] 25, 
wherein the second surface of the semiconductor feature is in contact with one of the first inner spacers.  

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Nan Z Carr, Reg. No. 59,102 on 7/13/2022.
The application has been amended as follows: 
Claim 32. (Currently Amended) A method, comprising: 
processing from a front side of a substrate to form: 
a first source/drain feature, wherein the first source/drain feature has a first surface, a second surface, and a sidewall connecting the first surface and second surface, and the second surface is a convex surface; 
a second source/drain feature, wherein the second source/drain feature has a first surface, a second surface, and a sidewall connecting the first surface and second surface, the second surface is a convex surface, and the first and second source/drain features comprise a n-type dopant at a first concentration; 
one or more semiconductor channels connecting to the sidewalls of the first and second source/drain features; 
a gate dielectric layer formed around each of the one or more semiconductor channels; and 
a gate electrode layer formed over the gate dielectric layer; 
processing from a back side of the substrate to form: 
a first semiconductor corner adjacent the second surface of the first source/drain feature; 
a second semiconductor corner adjacent the second surface of the second source/drain feature, wherein the first and second semiconductor corners are formed by etching back the substrate from the back side of the substrate; 
a dielectric fill material formed over the first and second semiconductor corners, and the gate dielectric layer; and [[and]] 
a source/drain contact formed on a concaved surface of the first source/drain feature, wherein the concaved surface is formed by etching back the second surface of the first source/drain feature.
Claim 34. (Currently Amended) The method of claim 32, wherein the dielectric fill material 
Reasons for Allowance
Claims 15-34 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 15-31, they are allowed as the reasons stated in the previous Office Action dated on 4/6/2022.
Regarding claim 32, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding method in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 2021/0035975 A1 to Kim in combination of US 9,985,134 B1 to Lin) substantially teach some of following limitations:
Kim discloses a method for forming a semiconductor device, comprising: 
processing from a front side of a substrate (100 in Fig. 7) to form: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Kim’s Fig. 7, annotated. 
a first source/drain feature (250_middle), wherein the first source/drain feature has a first surface (top surface of 250_middle), a second surface (bottom surface of 250_middle), and a sidewall (sidewall of 250_middle) connecting the first surface (top surface of 250_middle) and second surface (bottom surface of 250_middle), and the second surface (bottom surface of 250_middle) is a convex surface; 
a second source/drain feature (250_left), wherein the second source/drain feature has a first surface (top surface of 250_left), a second surface (bottom surface of 250_left), and a sidewall (sidewall of 250_left) connecting the first surface (top surface of 250_left) and second surface (bottom surface of 250_left), the second surface (bottom surface of 250_left) is a convex surface, and the first and second source/drain features (250_middle and 250_left) comprise a n-type dopant at a first concentration (impurity doping described in [0033], it is known that p-type and n-type doping is interchangeable); 
one or more semiconductor channels (semiconductor patterns 174 as channels shown in Fig. 18) connecting to the sidewalls of the first and second source/drain features (the sidewalls of 250_middle and 250_left); 
a gate dielectric layer (gate insulation pattern 472 in Fig. 18) formed around each of the one or more semiconductor channels (174); and 
a gate electrode layer (gate electrode 492) formed over the gate dielectric layer (472); processing from a back side of the substrate (processing back side in Fig. 9);
However, Kim in combination of Lin does not teach the limitations of “processing from a back side of the substrate to form: a first semiconductor corner adjacent the second surface of the first source/drain feature; a second semiconductor corner adjacent the second surface of the second source/drain feature, wherein the first and second semiconductor corners are formed by etching back the substrate from the back side of the substrate; a dielectric fill material formed over the first and second semiconductor corners, and the gate dielectric layer; and a source/drain contact formed on a concaved surface of the first source/drain feature, wherein the concaved surface is formed by etching back the second surface of the first source/drain feature” as recited in claim 32. Therefore, the claim 32 is allowed. 
Regarding claims 33-34, they are allowed due to their dependencies of claim 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARUN LU/Primary Examiner, Art Unit 2898